      Case 2:16-cr-00032-BWA-JVM Document 258 Filed 07/29/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                      )        CRIMINAL DOCKET
                                              )
versus                                        )        NUMBER: 16-32-1
                                              )
LOUIS AGE JR.                                 )        JUDGE BARRY W. ASHE
LOUIS AGE III                                 )
RONALD WILSON JR                              )
KENDRICK JOHNSON                              )
STANTON GUILLORY                              )


                               STANTON GUILLORY’S
                       MOTION TO CONTINUE FIRST TRIAL DATE

         Defendant Stanton Guillory, through undersigned counsel, respectfully moves the Court

to continue the trial currently set to commence on December 2, 2019. In support, Mr. Guillory

states as follows:

                                                  1.

         The Court and parties selected a trial date of December 2, 2019 during a status

conference on April 17, 2019.

                                                  2.

         At that time, counsel for Mr. Guillory expressed concerns as to the feasibility of a

December 2019 trial date due to the state of discovery and Mr. Cuccia’s duties as lead defense

counsel in the capital case styled State of Louisiana v. Kyle D. Joekel, 40th Judicial District

Court, St. John The Baptist Parish, Louisiana, No. 12-313, for which trial is set to commence on

September 16, 2019.

                                                  3.

         Since that time, Mr. Cuccia has learned that another capital case in which he is involved,

styled State v. Grover Cannon, First Judicial District, Caddo Parish, Louisiana, No. 334,303, will


1453390v.1
      Case 2:16-cr-00032-BWA-JVM Document 258 Filed 07/29/19 Page 2 of 4



commence on October 17, 2019, or November 7, 2019, depending on the Joekel trial. The

Cannon case has been set for trial several times, most recently in March 2019 when a mistrial

occurred and in June 2019 when the Louisiana Supreme stopped the trial because of improper

venue.

                                                 4.

         Meanwhile preparation of the defense in this case has been hampered by problems in the

discovery process including recalcitrant production and technical difficulties in accessing

electronic data. To this day, the Government has refused to identify the persons who purportedly

hired Mr. Guillory to kill Milton Womack. The latest discovery production was July 1, 2019.

As of that date, the Government had produced 525,415 pages of discovery and approximately

2,000 hours of recorded jailhouse phone calls.

                                                 5.

         At the time it was selected, December 2, 2019 was an aggressive but not unreasonable

trial date. That is no longer the case for Stanton Guillory. The confluence of the Joekel and

Cannon trials with unexpected discovery problems will deprive Mr. Guillory of effective

assistance of counsel unless his trial is moved to a later date. Mr. Guillory therefore asks for a

continuance of 90 days.

                                                 6.

          The decision to grant a continuance calls for balancing the defendant’s due process right

to adequate representation against the general interest in the prompt and efficient administration

of justice. United State of America v. Hughey, 147 F.3d 423, 432 (5th Cir. 1998). It is guided

by several factors such as (1) when the continuance was requested, (2) the reasons given for the




                                                                                                 2
1453390v.1
      Case 2:16-cr-00032-BWA-JVM Document 258 Filed 07/29/19 Page 3 of 4



request—especially if those reasons may not be genuine, (3) the length of the requested delay,

(4) the number of previous continuances, and (5) the balance of convenience. Id.

                                                7.

        Co-defendant’s counsel and counsel for the Government have been informed of this

request and responded as follows. Counsel for three codefendants – Louis Age Jr., Louis Age,

III, and Ronald Wilson, Jr. – do not oppose this motion. Counsel for one codefendant –

Kendrick Johnson – does not join in this motion and objects to a continuance of the trial.

Counsel for the Government objects to a continuance of the trial.

                                                8.

        As the accompanying memorandum shows, in this instance all factors weigh in favor of

granting Mr. Guillory’s motion to continue and the ends of justice served by granting this motion

to continue outweigh the interests of the public and the defendants in a speedy trial.

        WHEREFORE, Defendant Stanton Guillory prays that the Court grant his motion and

move the trial currently set to commence on December 2, 2019, to a later date.

                                             Respectfully submitted,

                                             /s/ Kerry P. Cuccia
                                             Kerry P. Cuccia, La. Bar Roll No. 04635
                                             3606 Canal Street, New Orleans, Louisiana 70119
                                             Ph. (504) 595-8965, Fax (504) 558-0797

                                             Alysson L. Mills, La Bar Roll No. 32904
                                             201 St. Charles Avenue, Suite 4600
                                             New Orleans, LA 70170
                                             Ph. (504) 586-5252
                                             Fax (504) 586-5250

                                             Counsel for Stanton Guillory




                                                                                               3
1453390v.1
      Case 2:16-cr-00032-BWA-JVM Document 258 Filed 07/29/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I certify that I electronically filed the foregoing with the Clerk of Court by using the

CM/ECF system which will send a notice of electronic filing to all counsel of record.

                                            /s/ Kerry P. Cuccia




                                                                                              4
1453390v.1
